COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
BERTHA
  ALICIA LUNA,
 
                            Appellant,
 
v.
 
THE STATE OF
  TEXAS,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-03-00337-CR
 
Appeal from the
 
70th District Court
 
of Ector County, Texas
 
(TC#A-29,968 )




                                                                              
MEMORANDUM OPINION
 
Pending before the Court is the
appellant=s motion to dismiss this appeal
pursuant to Tex. R. App. P. 42.2,
which states:
(a) At any time before the appellate court=s decision, the appellate court may dismiss the appeal
if the party that appealed withdraws its notice of appeal--by filing a written
withdrawal in duplicate with the appellate clerk, who must immediately send the
duplicate copy to the trial court clerk. An appellant must personally sign the
written withdrawal.
 
Appellant has complied with the
requirements of Rule 42.2.  The Court has
considered this cause on the appellant=s motion and concludes the motion
should be granted and the appeal should be dismissed.  We therefore dismiss the appeal.




In addition, appellant=s motion to substitute counsel is
denied as moot.
 
SUSAN
LARSEN, Justice
February 19, 2004
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.
 
(Do Not Publish)